     Case 1:19-cv-00413-AJT-MSN Document 4 Filed 08/19/19 Page 1 of 2 PageID# 19



                            IN THE UNITED STATES DISTRICT COURT FOR
                             THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division

                                               )
SAEED ALI M. ALSHEHRIE,                        )
                                               )
                        Plaintiff,             )
         v.                                    )      Civil No. 1:19-cv-00413-AJT-MSN
                                               )
GEORGE MASON UNIVERSITY,                       )
                                               )
                        Defendant.             )
                                               )

                                 REPORT & RECOMMENDATION

         This matter comes before the Court on plaintiff’s Motion for Leave to Proceed In Forma

Pauperis (Dkt. No. 2). In support of the motion, plaintiff filed an affidavit that indicates that he is

unable to pay the costs of these proceedings. Upon consideration of plaintiff’s motion and the

supporting affidavit, as well as his Complaint (Dkt. No. 1), the undersigned Magistrate Judge

recommends denying plaintiff’s motion for the reasons that follow.

I.       Background

         “A district court has discretion to grant or deny an application for in forma pauperis status.”

Clarke v. Richmond Behavioral Health Authority, 402 Fed. App’x 764, 766 (4th Cir. 2010). When a

district court determines that a petition is frivolous, the court may deny leave to proceed in forma

pauperis. See id.; see also 28 U.S.C. § 1915(e)(2)(B)(i) (requiring a court to “dismiss the case at any

time if the court determines that” the action “is frivolous or malicious”). “Examples of frivolous

claims include those whose factual allegations are ‘so nutty,’ ‘delusional,’ or ‘wholly fanciful’ as to

be simply ‘unbelievable.’” McLean v. United States, 566 F.3d 391, 399 (4th Cir. 2009) (internal

citations omitted).

         Here, plaintiff alleges violations under Title IX of the Education Amendments Act of 1972,

20 U.S.C. § 1681 et seq. (“Title IX”) and the Civil Rights Act of 1964 (“Civil Rights Act”). See
  Case 1:19-cv-00413-AJT-MSN Document 4 Filed 08/19/19 Page 2 of 2 PageID# 20



Compl. (Dkt. No. 1) 3. Plaintiff’s Complaint contains numerous grievances with defendant, such as

losing his Graduate Research Assistance position, having an illegitimate hold placed on his student

account, failing to transfer credit hours from his prior master’s degree, being retaliated against by his

teachers when they failed him on his exams, among other similar claims. Id. at 6-10. Accordingly,

plaintiff alleges that defendant deprived him of “many human and civil rights,” subjected him to

unequal treatment by school officials, and prevented him from accessing school amenities, including

the student office, the kitchen, the printing station, the vending machines, and the “PhD Handbook.”

Id. at 4. These frivolous allegations, even accepted as true, do not state a claim for relief under Title

IX or the Civil Rights Act that is plausible on its face.

II.    Recommendation

       For the foregoing reasons, the undersigned recommends DENYING plaintiff’s Motion for

Leave to Proceed In Forma Pauperis (Dkt. No. 2).

III.   Notice

       By means of the Court’s electronic filing system and by mailing a copy of this Report and

Recommendation to plaintiff at his address for service of process, he is notified as follows. Objections

to this Report and Recommendation must be filed within fourteen (14) days of service on you of this

Report and Recommendation. Failure to file timely objections to this Report and Recommendation

waives appellate review of the substance of this Report and Recommendation and waives appellate

review of a judgment based on this Report and Recommendation.

                                                                             /s/
                                                                  Michael S. Nachmanoff
                                                               United States Magistrate Judge

August 19, 2019
Alexandria, Virginia




                                                    2
